Beasley, Judge,
concurring specially.
I concur fully that the first enumeration of error is without merit, for the requested instruction was not a correct statement of the law and was properly rejected by the trial court.
I concur in the ruling on the second enumeration because that is the prevailing law at the present time. However, when a jury asks for a clarification of the law, it ought to be given. A jury hears the charge only once. It is comprised of a whole series of interconnected legal principles, some of which are totally unfamiliar to the lay jurors. The law of entrapment is a difficult area, as evidenced by the differences of opinion as to its meaning and application expressed in judicial decisions.
In this case defendant was charged with six similar drug offenses which occurred within a month. They all arose out of his effort to get a Pac-Tel phone for his employer. The court instructed the jury on *626entrapment, couching the instruction in the singular as though it applied separately to each of the separate acts independent of each other. The court spoke of “a crime . . . the crime . . . the act. . . the criminal offense.” Although the jury was dealing with six alleged acts, there was no instruction to convey that there could be any relationship among the six acts with respect to entrapment or predisposition or inducement. They were not told that the legal principle in such cases is that initial entrapment could continue through a series of criminal transactions, which is a question of fact for it to determine. See People v. Washington, 506 NE2d 1387, 1390 (111. App. 2 Dist. 1987).
Decided January 17, 1992
Reconsideration denied January 30, 1992
Steven H. Sadow, for appellant.
Thomas C. Lawler III, District Attorney, Pamela D. South, Assistant District Attorney, for appellee.
As stated by the United States Supreme Court in Sherman v. United States, 356 U. S. 369 (78 SC 819, 2 LE2d 848) (1958), in concluding that the defense of entrapment was established as a matter of law by a defendant convicted of three narcotics sales: “It makes no difference that the sales for which petitioner was convicted occurred after a series of sales. They were not independent acts subsequent to the inducement but part of a course of conduct which was the product of the inducement.” Id. at 374.
Here, the jury apparently found predisposition for the later acts, of which defendant was found culpable, unrelated to the unlawful inducement which rendered him not culpable of the earlier acts. We must assume the jury considered- that the “creative activity” of idea origination and inducement (Sherman, supra at 372) ended and predisposition arose after the third violation.